                Case 5:18-cv-07677-NC Document 274 Filed 09/13/21 Page 1 of 5

        ·-

     WOMEN PRISONERS OF HOUSING UNIT
                                                                                                                                                          FILED
                                                                                                                                                          SEP 1 a 2021
 1
     21A
 2   SANTA RITAJAIL
     5325 BRODER BLVD                                                                                                                               SlJSAN Y. SOONG
 3                                                                                                                                              CLERK, �ICT COURi


                                                                                                                                                               1
     DUBLIN,CA 94568                                                                                                                           NORTH 81   6T OF CALIFORNI
 4   Attorneys for Plaintiffs
 5
 6                                                UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8                                            SAN FRANCISCO/OAKLAND DIVISION

 9
10
      ASHOK BABU,ROBERT BELL,                                                                    No. 3:19-cv-07423JSC
11    IBRAHIM KEEGAN-HORNSBY,
      DEMAREAJOHNSON,BRANDON                                                                      WOMEN OF SANTA RITAJAIL HOUSING
12    JONES,STEPHANIE NAVARRO,                                                                    UNIT 21'S REQUEST TO DELAY
13    ROBERTO SERRANO,and ALEXANDER:                                                              HEARING ON PRELIMINARY
      WASHINGTON on behalfofthemselves and,                                                       APPROVAL OF CLASS ACTION
14    all others similarly situated.                                                              SETTLEMENT
15                                                                                                Date: September 22, 2021
                      Plaintiffs,
16                                                                                                Time: 1 p.m.
               vs.
17                                                                                               Hon. Nathanael Cousins,presiding
                                                                                                 Action filed: January 4,2018
18   ALAMEDA COUNTY SHERIFF'S OFFICE,et
     al.,
19                Defendants.
20
               We are women,both pretrial and post convicted,currently incarcerated in Santa RitaJail in
21   Housing Unit 21A.
22             We just learned that there has been a motion filed for preliminary approval ofthe consent
23   decree.
24             We believe that we are members ofthe class that would be impacted by this consent decree.
25   We are also plaintiffs in the pending class action matter,Mohrbacher v. ALAMEDA COUNTY
26   SHERIFF'S OFFICE,et al., 3:18-cv-00050JD,also pending in the Northern District.
27             None ofus have received any information regarding the specifics ofthe settlement. We are
28   concerned that any final consent decree will negatively impact women,and negatively impact our
                                                                                   I




       WOMEN PRISONERS OF HU 21 A'S REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                       Babu, et al, et al v. Alameda County Sheriff's Office United States District Court, Northern District of California, Case No. S: I 8-ev-07677
                 Case 5:18-cv-07677-NC Document 274 Filed 09/13/21 Page 2 of 5




 1   pending litigation, the Mohrbacher case which was filed in January of 2018.
 2          We believe t,!iat the·settlement agreement infringe on issues we had raised in Mohrbacher.
 3          We are concerned that because the Court has already set the hearing date for final approval,
 4   that the court's review is going to be cursory and a rubber stamp.
 5          We are concerned because we know that Rosen Bien is supposed to represent us, but has
 6   never talked to us or solicited our input into any of the issues covered in the settlement agreement.
 7          We are concerned because we know th&t Rosen Bien, Galvan and Grunfeld (RBGG) is
 8   supposed to represent us as class members in the Babu case, but no one from RBGG has ever
 9   consulted with any of the community organizations that provide support for us, such as the Ella Bake1
10   Center or the National Lawyers Guild, about the details of the settlement before the settlement was
11   released.
12          We believe that there may be serious problems with this settlement agreement and that the
13   attorneys for the plaintiff and defendant should be required to speak with community organizations
14   and other people who support prisoners before the court weighs in on the appropriateness of this
15   settlement agreement.
16          Therefore, we request that:
17          1) We be provided complete copies of the motion and settlement agreement;
18          2) That the hearing for preliminary approval be continued at least 90 days after we are
19                provided copies of the motion and settlement agreement so that we have time to review
                                                                                     !


20                the settlement agreement and consult with our attorneys.
21          3) That prisoners and their representatives be provided the oppor tunity to be heard at the
22                hearing for preliminary approval; and,
23          4) That the hearing date for the final approval be vacated and that any hearing for final
24                approval not be set for at least 180 days the a hearing for preliminary approval in which,
25                we have an opportunity to be heard:
26          5) Other comments:
27
28

                                                                                           2

       WOMEN PRISONERS OF HU 21 A'S REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                       Babu, et al, et al v. Alameda Cou11ty Sheriff's Office United States District Court, Northern District of California, Case No. 5: l 8-cv-07677
               Case 5:18-cv-07677-NC Document 274 Filed 09/13/21 Page 3 of 5



     Dated: August 31, 2021                                              Respect fully submit ted,
 1
                                                                             WOMEN PRISONERS OF HOUSING UNIT 21A
 2
 3
 4
     JACLYN MOHRBACHER
 5
 6
 7
     j\ f-\\{l-f\   -t\'(LNDLD
 8   Print Name
 9
10


:: �°' (u rU lfl
     Print N    e                                                            Signature
13
14
15
16
17
18
19
20   Print Name
21




�: Elf\�
25
     Print Name                                                              Signature

26
27     /]
      i:JD!f.iA ,.JA         "fAtco,J
28   fSrint Name                                                             Sfgnaiure

                                                                                     • 3

       WOMEN PRISONERS OF HU 21 A'S REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                    Babu, et al, et al v. Alameda Cou11ty Sheriff's Office United States District Court, Nonhem District of California, Case No. 5: I 8-<N-07677
             Case 5:18-cv-07677-NC Document 274 Filed 09/13/21 Page 4 of 5




1
     Print Name
2
3


: IC!ruaL ,bv
     Print Name
                             "
 6
 7
8
 9
     �ban11    Lte fv1 C/2vi1£e                                               �·
10   rint Name                                                               Signature

11
12
13
14   Print Name                                                              Signature
15
16
17
                                                                                                                            --   ...



18
19
20
21
22
                                                                                                                c:::!::s"
     Print Name                                                              Signature
23
24
25
26   ¼y\\�\\Q. \_.;\on'c___c··--                                                                                                                     --�-�- .
27   Print Name                                                              Signature

28

                                                                                       4

       WOMEN PRISONERS OF HU 21 A'S REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                   Babu, et al, et al v. Alameda Cou11ty Sheriff's Office United States District Court, Northern District of California, Case No. S: I 8-cv-07677
                   Case 5:18-cv-07677-NC Document 274 Filed 09/13/21 Page 5 of 5




     Print Name




 )


7                                                Signature
     Print Name
8
9
0
.1
l2   Print Name                                  Signature
13
14
15
16
     Print Name                                  Signature
17
18
19
20
     Print Name                                   Signature
21
22
23
24
      Print Name                                  Signature
25
26
27
28    Print Name                                  Signature


       WOMEN   PRISONER& OF HU
                    - •• •m , ,_,,
                                21 A'S REQUES
                                   c-,, ..,,,., T TO CONTINUE THE
                                           - c,,;-, "'� """• - -...,HEARING FOR PREU
                                                                    ""
                                                                    '• �- c,,,       MJN        ARY APPROVAL
                                                                                 No. , ,..,,.,,.n
